Case 6:19-cv-00518-JCB-KNM Document 19 Filed 05/27/20 Page 1 of 2 PageID #: 37




                                   No. 6:19-cv-00518

                                Jimmie Lewis Brown,
                                      Plaintiff,
                                         v.
                                   Rusk County,
                                     Defendant.

                             Before BARKER , District Judge

                                       ORDER

               On this day, the court considered the findings of fact and
            recommendation of United States Magistrate Judge K. Nicole
            Mitchell regarding Plaintiff’s civil rights lawsuit.
                Having conducted a proceeding in the form and manner
            prescribed by 28 U.S.C. §636(b)(1) and (3), the magistrate
            judge recommended that the lawsuit be dismissed with prej-
            udice until such time as plaintiff can show that his conviction
            has been overturned, expunged by executive order, declared
            invalid in a state collateral proceeding, or called into question
            through the issuance of a federal writ of habeas corpus. Doc.
            14. The plaintiff received a copy of this report on April 23,
            2020. Doc. 16. No objections have been filed. Upon review, the
            court finds no clear error. Douglass v. United Servs. Auto. Ass’n,
            79 F.3d 1415, 1430 (5th Cir. 1996) (en banc) (cleaned up).
                Therefore, the findings of fact and recommendation of the
            magistrate judge are adopted as the opinion of the court. Fur-
            thermore, the above-styled civil action is dismissed with
            prejudice until such time as the plaintiff can show that his
            conviction has been overturned, expunged by executive or-
            der, declared invalid in a state collateral proceeding, or called
            into question through the issuance of a federal writ of habeas
            corpus. Any other motions which may be pending in this civil
Case 6:19-cv-00518-JCB-KNM Document 19 Filed 05/27/20 Page 2 of 2 PageID #: 38




            action are hereby denied as moot. The clerk of court is di-
            rected to close the case.
                                  So ordered by the court on May 27, 2020.



                                             J. C AMPBELL B ARKER
                                           United States District Judge




                                       -2-
